Citation Nr: 1015041	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-22 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, except as a symptom of rheumatoid arthritis.

2.  Entitlement to service connection for a right knee 
disorder, except as a symptom of rheumatoid arthritis.

3.  Entitlement to service connection for a heart disorder, 
to include as due to exposure to herbicides.

4.  Entitlement to service connection for residuals of 
cardiovascular accident (CVA), to include as due to exposure 
to herbicides.

5.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides.

6.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to exposure to herbicides.

7.  Entitlement to service connection for degenerative disc 
disease (DDD) of the spine, except of the lumbar spine, to 
include as due to exposure to herbicides.

8.  Entitlement to service connection for Meniere's Disease, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.

9.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

10.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

11.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease (DDD) of the lumbar 
spine.

12.  Entitlement to a combined rating in excess of 60 percent 
disabling for service-connected disabilities.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In a November 2002 rating decision, 
the RO, in pertinent part, denied service connection due to 
exposure to Agent Orange for issues 3 through 7 above.  In a 
May 2003 rating decision, the RO, in pertinent part, granted 
service connection for tinnitus and assigned an initial 
disability rating of 10  percent, and granted service 
connection for bilateral hearing loss and assigned a  
noncompensable disability rating, both effective June 12, 
2002.  These matters were appealed to the Board, which, in a 
March 2005 determination, remanded these issues to the RO for 
further development.  The Board disposed of other matters 
that were formerly on appeal, and also referred a claim for 
service connection for Meniere's Disease to the RO for 
appropriate action.  

This matter also comes before the Board from a June 2004 
rating decision, wherein the RO granted service connection 
for DDD of the lumbar spine and assigned a 20 percent rating, 
effective from October 23, 2003, and assigned a combined 60 
percent rating for all service-connected disabilities.  The 
Veteran has appealed these determinations from this June 2004 
rating and these are also before the Board.

Further, this appeal comes before the Board from a November 
2004 rating decision that, inter alia, denied service 
connection for a right knee disorder and a right foot 
disorder.  The Board has clarified these particular 
disabilities as other than as a symptom of rheumatoid 
arthritis, as a separate claim for rheumatoid arthritis is 
also on appeal.  This rheumatoid arthritis is noted to 
involve multiple joints, including the shoulders, knees and 
feet; thus the Board has characterized issues 1 and 2 to be 
separate from the rheumatoid arthritis issue.

Finally, this appeal comes before the Board from an August 
2008 rating decision that denied service connection for 
Meniere's Disease.  The Veteran has appealed this rating 
decision; thus, this issue is also before the Board.

This matter was previously before the Board in January 2008, 
at which time it, inter alia, remanded the issues currently 
on appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

2.  There is medical evidence of current diagnoses of right 
foot and right knee disorders.

3.  There is evidence of one treatment for right foot and 
right knee symptomatology during service; the symptomatology 
was acute and transitory, and resolved with treatment. 

4.  There is probative evidence suggesting that the Veteran's 
current right foot and right knee disorders are not related 
to his military service.

5.  The Veteran has current diagnoses of a heart disorder, 
prostatitis, rheumatoid arthritis, and DDD of the cervical 
spine.

4.  Although the Veteran has been diagnosed with a heart 
disorder, prostatitis, rheumatoid arthritis, and DDD of the 
cervical spine, these diseases are not on the list of 
diseases presumptively associated with herbicide exposure.

5.  There is no evidence of a heart disorder, prostatitis, 
rheumatoid arthritis, and DDD of the cervical spine, during 
service, one year after service, or for many years 
thereafter.

6.  There is no probative medical evidence suggesting that 
the Veteran's a heart disorder, prostatitis, rheumatoid 
arthritis, and DDD of the cervical spine, are due to his 
presumed exposure to Agent Orange or other chemicals in 
Vietnam.

7.  There is no medical evidence that the Veteran currently 
has residuals of CVA.  

8.  There is medical evidence of a current diagnosis of 
Meniere's Disease.

9.  There is no evidence of Meniere's Disease during service 
or for many years thereafter.

10.  There is probative evidence suggesting that the 
Veteran's current Meniere's Disease did not develop as a 
result of service or as secondary to his service-connected 
bilateral hearing loss and tinnitus.

11.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

12.  At worst, the Veteran has Level II hearing loss in the 
right ear and Level IV hearing loss in the left ear.

13.  The Veteran's service-connected DDD of the lumbar spine 
is not manifested by forward flexion of the cervical spine 15 
degrees or less; unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  

14.  Under current regulations, the Veteran's combined 
disability rating is 60 percent disabling for service-
connected disabilities and cannot be increased.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  A right knee disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

3.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  Residuals of CVA were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

5.  Prostatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

7.  DDD of the spine, except of the lumbar spine, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

8.  Meniere's disease was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected bilateral hearing 
loss and tinnitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

9.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

10.  The criteria for an initial compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2009).

11.  The criteria for a disability rating in excess of 20 
percent for DDD of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5242 (2009).

12.  There is no legal basis for a combined disability rating 
in excess of 60 percent for service-connected disabilities.  
38 U.S.C.A. §§ 1155, 1157 (West 2002); 38 C.F.R. § 4.25 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2002, 
February 2004, September 2004, March 2005, and April 2008.  
These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The RO also correctly issued the aforementioned VCAA notice 
letter prior to the November 2002, May 2003, June 2004, 
November 2004, and August 2008 determinations on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

However, with regard to the issue of Meniere's Disease, the 
Board acknowledges the RO did not inform the Veteran of the 
additional information necessary to establish service 
connection for a disability as secondary to a service-
connected disability.  In this regard, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the RO readjudicated the case in a March 2009 
SOC, which included the laws and regulations pertaining to 
service connection on a secondary basis and analysis of the 
Veteran's claims for service connection on a secondary basis.  
Thus, the error here does not affect the essential fairness 
of adjudication of this case, and is not prejudicial.  
Therefore, the presumption of prejudice is rebutted.  In any 
event, the Veteran has never alleged how any content error 
prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

Further, in VCAA letters dated in April 2008, the RO advised 
the Veteran regarding a disability rating and an effective 
date pursuant to the decision reached in Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

The Board notes that the issues regarding bilateral hearing 
loss, tinnitus, and DDD of the lumbar spine stem from initial 
rating assignments.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess, supra.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that, where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. §§ 
5104 and 7105 control as to further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...." Id.

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the Veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claims in April 2008, with subsequent 
readjudication of the claims in August 2008 and March 2009.  
Thus, the presumption of prejudice has been rebutted. 

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
numerous statements in support of his claims.  He also has 
been provided VA examinations in connection with his claims.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2008 remand.  Specifically, the 
RO was instructed to provide the Veteran with VCAA notice 
pursuant to Dingess, supra; and to provide the Veteran  a VA 
orthopedic examination of his right foot and right knee to 
determine the nature and etiology of any right foot and right 
knee disorder.  The Board finds that the RO has complied with 
these instructions and that the VA examination report dated 
in April 2008 substantially complies with the Board's January 
2008 remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and cardiovascular-renal disease).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Right Foot and Right Knee Disorders

In this case, the Veteran has asserted that his right foot 
and right knee disorders stemmed from injuries he sustained 
during service.  See VA Form 9 and the Veteran's statement, 
both dated in July 2005.  

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, a VA examination dated in April 2008 found 
that the Veteran has osteoarthritis in his right foot and 
right knee, as well as plantar fasciitis of the right foot.  
See VA examination report dated in April 2008.  Therefore, 
the evidence clearly shows current right foot and right knee 
disorders.  Consequently, the determinative issue is whether 
these disorders are somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In-service, STRs show that the Veteran was treated for right 
knee symptomatology in June 1965 and right foot 
symptomatology in July 1965.  The Veteran also has stated 
that he fell and injured his right foot and knee in May 1965.  
No diagnoses were provided.  Nevertheless, the Board notes 
that subsequent STRs show no treatment for further right foot 
and right knee problems.  Significantly, his separation 
examination in March 1967 showed a normal right lower 
extremity and indicated no complaints regarding the right 
foot or the right knee.

Post-service, VA treatment records show no complaints of 
right knee symptomatology until March 2002, when the Veteran 
complained of bilateral knee pain, and no complaints of right 
foot symptomatology until October 2002, when he complained of 
right foot pain and stiffness.  These complaints came 
approximately 35 years after discharge from service.  See VA 
treatment records dated in March 2002 and October 2002.  In 
this regard, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000).  

Furthermore, a review of the evidence of record shows no 
complaints or objective indication of any right knee or right 
foot problems until decades after discharge from service. 
Therefore, the Board finds no evidence of non-chronic right 
foot or right knee disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current right foot and 
right knee disorders and his active military service, the 
findings of the April 2008 VA examiner provide strong 
evidence against the claim.  Specifically, the VA examiner 
reviewed the Veteran's claims file, noting that he was seen 
in June and July 1965 for right knee and right foot injuries; 
however, no diagnoses were given at the time.  The VA 
examiner stated that he found no evidence in the Veteran's 
STRs to indicate that any injury he sustained during service 
would be the cause of his current disabilities.  Further, the 
VA examiner noted no evidence that his right foot and right 
knee disorders have been aggravated by his period of military 
service.  The VA examiner concluded that the Veteran's right 
foot and right knee arthritis are more likely caused by his 
age and his former occupation as an electrician, noting that 
the left knee, which was not injured during service, has 
more-severe arthritis than the right knee.  Thus, the VA 
examiner concluded that the Veteran's right foot and right 
knee disorders are less likely as not caused by his active 
duty service.  See VA examination report dated in April 2008.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced right foot and right knee 
problems over time, he is not competent to render an opinion 
as to the medical etiology of his current right foot and 
right knee disorders, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

B.  Heart Disorder

With regard to the Veteran's heart disorder, he asserts that 
it is due to exposure to Agent Orange during his military 
service.  His DD Form 214 confirms he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent, such as Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).
	
As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records reveal complaints of chest 
pains and angina, with subsequent catheterization in 2004.  
In 2004, the Veteran also received a stent in the coronary 
arteries.  He has been diagnosed with coronary artery 
disease.  See VA treatment records dated in April 2004, May 
2004, and June 2004; and VA examination report dated in 
January 2007.  Therefore, the evidence clearly shows a 
current heart disorder.  Consequently, the determinative 
issue is whether this disorder is somehow attributable to the 
Veteran's military service, including his presumed exposure 
to Agent Orange or other herbicide while in Vietnam.  See 
Watson v. Brown, 4 Vet. App. at 314; Maggitt, 202 F.3d at 
1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collaro, 136 F.3d at 1308.

With respect to presumptive service connection due to Agent 
Orange exposure, the Veteran's diagnosis of a heart disorder 
is not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, a heart disorder or any 
symptomatology thereof in service.  38 C.F.R. § 3.303.  
Significantly, his separation examination in March 1967 also 
reported no abnormality with his heart.  However, because the 
Veteran served in the Republic of Vietnam during his period 
of service during the Vietnam War era, he is presumed to have 
been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of, a heart disorder or 
symptomatology thereof until the Veteran's complaints of 
chest pains in April 2004.  See VA treatment records dated in 
April 2004.  This complaint dates to approximately 37 years 
after discharge from service.  In this regard, as mentioned 
above, the Federal Circuit Court has determined that such a 
lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson, 230 F.3d at 
1332.  

Furthermore, a review of the evidence of record shows no 
complaints or objective indication of any heart problems 
until decades after discharge from service. Therefore, it 
follows that the Board finds no evidence of a heart disorder 
or other chronic disease within one year after the Veteran's 
separation from service. Therefore, the presumption of in-
service incurrence for a heart disorder is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.
Further, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a heart disorder.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current heart disorder 
and his active military service, the findings of a January 
2007 VA examiner provide strong evidence against the claim.  
The VA examiner indicated that the Veteran's current heart 
disorder was diagnosed in 2004, and is unrelated to his 
period of service.  The VA examiner further stated that there 
is no medical evidence that supports that Agent Orange is a 
causal agent for cardiovascular disease.  See VA examination 
report dated in January 2007.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
heart disorder over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

C.  Residuals of CVA

In this case, the Veteran asserts that his residuals of a CVA 
are due to exposure to Agent Orange during his military 
service.  His DD Form 214 confirms he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent, such as Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

As already discussed above, the threshold criterion for 
service connection is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, no post-service VA or private treatment records 
show any complaint of, or treatment for, any residuals of a 
CVA.  Further, a VA examination dated in February 2007 found 
no residuals of a stroke.  See VA examination report dated in 
February 2007.  Thus, absent evidence of a current 
disability, service connection cannot be granted for 
residuals of CVA.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with a 
stroke over time, he is not competent to render an opinion as 
to the medical etiology of any residuals of any alleged CVA, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

D.  Prostatitis

The Board now turns to analysis of the evidence regarding the 
Veteran's prostatitis, which he also asserts is due to 
exposure to Agent Orange during his military service.  As 
previously mentioned, his DD Form 214 confirms he served in 
Vietnam during the Vietnam era, so it is presumed he was 
exposed to an herbicide agent, such as Agent Orange, while 
there.  38 C.F.R. § 3.307(a)(6), 3.313(a).
	
As discussed, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records reveal elevated prostate-
specific antigen (PSA) levels and treatments for prostatitis.  
See, e,g., private treatment records from Seminary Family 
Health Center dated in December 2000 and January 2001, VA 
treatment records dated in September 2003 and March 2006, and 
VA examination report dated in January 2007.  Therefore, the 
evidence clearly shows a current prostate disorder.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the Veteran's military 
service, including his presumed exposure to Agent Orange or 
other herbicide while in Vietnam.  See Watson v. Brown, 4 
Vet. App. at 314; Maggitt, 202 F.3d at 1375; D'Amico, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 
F.3d at 1308.

With respect to presumptive service connection due to Agent 
Orange exposure, the Veteran's diagnosis of prostatitis is 
not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee, 34 F.3d at 1043.

Concerning direct service connection, as mentioned above, if 
the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the Veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) by submitting medical evidence of a nexus between the 
disease and his exposure to herbicides during military 
service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court 
has specifically held that the provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt, 12 Vet. App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, a prostate disorder or any 
symptomatology thereof in service.  38 C.F.R. § 3.303.  
Significantly, his separation examination in March 1967 also 
reported no abnormality with his prostate.  However, because 
the Veteran served in the Republic of Vietnam during his 
period of service during the Vietnam War era, he is presumed 
to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds 
that the Veteran suffered an in-service injury of presumed 
exposure to herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of, a prostate disorder or 
symptomatology thereof until tests showed that the Veteran 
had elevated PSA levels in 1993.  Records indicate that he 
was diagnosed with prostatism in December 1995.  See private 
treatment records from Seminary Family Health Center dated in 
December 1995 and April 1998.  These records of elevated PSA 
levels in 1993 and of a diagnosis of prostatism in 1995   
date to approximately 26 and 28 years after discharge from 
service.  In this regard, as previously discussed, the 
Federal Circuit Court has determined that such a lapse of 
time is an important factor for consideration in deciding a 
service connection claim.  See Maxson, 230 F.3d at 1332.  

Furthermore, a review of the evidence of record shows no 
complaints or objective indication of any prostate disorder 
or symptomatology thereof until decades after discharge from 
service.  Therefore, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for a prostate disorder.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current prostate disorder 
and his active military service, the findings of a January 
2007 VA examiner provide strong evidence against the claim.  
The VA examiner indicated that the Veteran's current prostate 
disorder is unrelated to his period of service or any injury 
he incurred during this period.  He further stated that there 
is no medical evidence that supports that Agent Orange is a 
causal agent for prostate disorders.  See VA examination 
report dated in January 2007.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
prostatitis over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

E.  Rheumatoid Arthritis

In reference to the Veteran's rheumatoid arthritis, he also 
asserts that it is due to exposure to Agent Orange during his 
military service.  As already mentioned, his DD Form 214 
confirms he served in Vietnam during the Vietnam era, so it 
is presumed he was exposed to an herbicide agent, such as 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).
	
As discussed previously, the first requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA treatment records reveal complaints 
of, and treatment for, rheumatoid arthritis and 
symptomatology thereof.  See, e,g., VA treatment records 
dated in June 2002, March 2003, August 2004; and VA 
examination reports dated in January 2007.  Therefore, the 
evidence clearly shows current rheumatoid arthritis.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the Veteran's military 
service, including his presumed exposure to Agent Orange or 
other herbicide while in Vietnam.  See Watson v. Brown, 4 
Vet. App. at 314; Maggitt, 202 F.3d at 1375; D'Amico, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 
F.3d at 1308.

With respect to presumptive service connection due to Agent 
Orange exposure, the Veteran's diagnosis of rheumatoid 
arthritis is not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application 
in this case.  This does not, however, preclude the Veteran 
from establishing his entitlement to service connection for 
the claimed condition with proof of actual direct causation.  
Combee, 34 F.3d at 1043.

Concerning direct service connection, as discussed above, if 
the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the Veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) by submitting medical evidence of a nexus between the 
disease and his exposure to herbicides during military 
service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court 
has specifically held that the provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt, 12 Vet. App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, rheumatoid arthritis or any 
symptomatology thereof in service.  38 C.F.R. § 3.303.  
Significantly, his separation examination in March 1967 also 
reported no complaints regarding rheumatoid arthritis.  
However, because the Veteran served in the Republic of 
Vietnam during his period of service during the Vietnam War 
era, he is presumed to have been exposed to herbicides.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Therefore, the Board finds that the Veteran suffered an in-
service injury of presumed exposure to herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of, rheumatoid arthritis 
or symptomatology thereof until January 2002, when the 
Veteran was found to have elevated rheumatoid factor.  
Subsequently, in April 2002, he was diagnosed with rheumatoid 
arthritis.  See VA treatment records dated in January 2002 
and April 2002.  These records date to approximately 35 years 
after discharge from service.  In this regard, as previously 
discussed, the Federal Circuit Court has determined that such 
a lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson, 230 F.3d at 
1332.  

Moreover, a review of the evidence of record shows no 
complaints or objective indication of any rheumatoid 
arthritis or any related symptoms until decades after 
discharge from service.  Therefore, it follows that the Board 
finds no evidence of arthritis or other chronic disease 
within one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
arthritis is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.
Further, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for rheumatoid arthritis.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current rheumatoid 
arthritis and his active military service, the findings of 
two January 2007 VA examiners provide strong evidence against 
the claim.  Initially, a VA examiner examined the Veteran 
with regard to his rheumatoid arthritis, heart, and prostate, 
in January 2007.  This VA examiner indicated that there is no 
evidence that the Veteran's rheumatoid arthritis was caused 
by his military service or his exposure to Agent Orange 
during service.  Another January 2007 VA examiner of the 
Veteran's knees and lumbar spine indicated that the Veteran 
did not complain of pain in his knees while in service and 
did not develop symptoms of arthritis until many years after 
service.  See VA examination reports dated in January 2007.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
rheumatoid arthritis over time, he is not competent to render 
an opinion as to the medical etiology of this disorder, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

F.  DDD of the Spine, Except Lumbar Spine

With respect to the Veteran's DDD of the spine, other than 
the lumbar spine, he also asserts that it is due to exposure 
to Agent Orange during his military service.  As already 
mentioned, his DD Form 214 confirms he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent, such as Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).
	
As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a May 2003 computed tomography (CT) of the 
Veteran's cervical spine revealed bulging discs, spurring, 
and spinal and foraminal stenosis.  See VA CT report dated in 
May 2003.  Therefore, the evidence clearly shows a current 
cervical spine disorder.  Consequently, the determinative 
issue is whether this disorder is somehow attributable to the 
Veteran's military service, including his presumed exposure 
to Agent Orange or other herbicide while in Vietnam.  See 
Watson v. Brown, 4 Vet. App. at 314; Maggitt, 202 F.3d at 
1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collaro, 136 F.3d at 1308.

With respect to presumptive service connection due to Agent 
Orange exposure, the Veteran's diagnosis of disc bulging, 
spurring, and stenosis of the cervical spine are not on the 
list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Thus, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, specifically Agent 
Orange, is not for application in this case.  This does not, 
however, preclude the Veteran from establishing his 
entitlement to service connection for the claimed condition 
with proof of actual direct causation.  Combee, 34 F.3d at 
1043.

Concerning direct service connection, as discussed above, if 
the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the Veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) by submitting medical evidence of a nexus between the 
disease and his exposure to herbicides during military 
service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court 
has specifically held that the provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt, 12 Vet. App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, or diagnosis of, a cervical spine 
disorder any symptomatology thereof in service.  38 C.F.R. § 
3.303.  Significantly, his separation examination in March 
1967 also showed no cervical spine abnormality and showed no 
reported complaints regarding his cervical spine.  However, 
because the Veteran served in the Republic of Vietnam during 
his period of service during the Vietnam War era, he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board 
finds that the Veteran suffered an in-service injury of 
presumed exposure to herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of, any cervical spine 
symptomatology until May 2003, when the Veteran complained of 
neck pains and underwent the aforementioned CT of his 
cervical spine.  See VA treatment records dated in May 2003 
and June 2003.  These records date to approximately 36 years 
after discharge from service.  In this regard, as previously 
discussed, the Federal Circuit Court has determined that such 
a lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson, 230 F.3d at 
1332.  

Additionally, there is no evidence in the claims file of 
complaints or objective indication of cervical spine disorder 
or any related symptoms until decades after discharge from 
service.  Therefore, it follows that the Board finds no 
evidence of arthritis or other chronic disease within one 
year after the Veteran's separation from service. Therefore, 
the presumption of in-service incurrence for arthritis is not 
for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.
Further, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for DDD of the cervical spine.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current rheumatoid 
arthritis and his active military service, the claims file 
contains no documentation showing such a link.  Specifically, 
post-service VA and private treatment records are completely 
devoid of any suggestion of a connection between his current 
DDD of the cervical spine and his military service.  Given 
that there is no contrary medical evidence of record 
suggesting a nexus between the Veteran's current DDD of the 
cervical spine and his military service, the Board finds that 
these medical treatment records are entitled to great 
probative weight and provide negative evidence against the 
claim.    
        
The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
DDD of the cervical spine over time, he is not competent to 
render an opinion as to the medical etiology of this 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

G.  Meniere's Disease

Finally, with regard to the Veteran's Meniere's Disease, he 
has indicated that it is related to his service or his 
service-connected bilateral hearing loss and tinnitus.  See, 
e,g., VA examination report dated in June 2008.  

The Board notes that the RO has considered both direct and 
secondary service connection for this alleged disorder.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal.

Initially, the Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA treatment 
records indicate a diagnosis of, and treatment for, Meniere's 
Disease.  A recent VA examination also provided a diagnosis 
of Meniere's Disease.  See, e.g., VA treatment records dated 
in May 2008 and August 2008, and VA examination report dated 
in June 2008.  Therefore, the evidence clearly shows current 
Meniere's Disease.  

With regard to the assertion that the Veteran's Meniere's 
Disease developed secondary to his service-connected 
bilateral hearing loss and tinnitus, the aforementioned June 
2008 VA examination failed to establish the necessary link 
between the Veteran's current Meniere's Disease and his 
service-connected bilateral hearing loss and tinnitus.  
Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 
512, and McQueen, 13 Vet. App. at 237.  More specifically, 
the June 2008 VA examiner indicated that the Veteran's 
Meniere's Disease is a secondary abnormality and was not 
directly caused by his bilateral hearing loss and tinnitus.  
See VA examination reports dated in June 2008.  

The Board notes here that an April 1998 private treatment 
record indicated that the dizziness the Veteran experienced 
at the time was related to trauma to his inner ear as a 
result of exposure to noise during service.  See private 
treatment record from Seminary Family Health Center dated in 
April 1998.  This indication of a positive nexus between 
symptoms of possible Meniere's Disease and his service-
connected bilateral hearing loss and tinnitus is contrary to 
the opinion of the June 2008 VA examiner.  However, the Board 
finds this April 1998 notation to be of limited probative 
value.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In this regard, in evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the April 1998 positive opinion, the Veteran reported 
at the time that he developed dizziness subsequent to 
acoustic trauma during a battle.  See private treatment 
record from Seminary Family Health Center dated in April 
1998.  However, during his June 2008 VA examination, the 
Veteran reported the development of dizziness several years 
after his service in Vietnam.  See VA examination report 
dated in June 2008.  These two reports of onset of dizziness 
are in contradiction to each other.  

In this regard, medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. 
g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  In this case, based on the Veteran's contradictory 
reports, the Board rejects the Veteran's reported history of 
onset of dizziness, a symptom of Meniere's Disease.  In 
addition, the Board finds that the failure of the April 1998 
examining physician to provide a basis for his opinion goes 
to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Consequently, the Board considers 
the April 1998 private opinion indicating a positive nexus to 
be of limited probative value. 
   
Therefore, based on the thoroughness of the June 2008 VA 
examination and the reasons and bases provided, the Board 
finds that the June 2008 negative opinion denying the 
existence of a nexus is more probative than the April 1998 
positive opinion.  The medical evidence of record simply 
provides more support for the negative opinion.

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
Meniere's Disease and his service-connected bilateral hearing 
loss and tinnitus.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
Meniere's Disease or symptoms thereof during service.  38 
C.F.R. § 3.303.  Significantly, his separation examination 
dated in March 1967 also revealed no symptoms or diagnosis of 
Meniere's Disease.  The Veteran also reported no problems 
with vertigo, dizziness, or his hearing.  Thus, the Veteran's 
STRs, as a whole, provide clear negative evidence against the 
service connection claim on a direct basis.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of, Meniere's Disease or 
symptomatology thereof until April 1998, when the Veteran 
complained of ringing in his ears and dizziness.  See private 
treatment records from Seminary Family Health Center dated in 
April 1998 and May 1998.  These records date to approximately 
21 years after discharge from service.  In this regard, as 
previously discussed, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  

Additionally, there is no evidence in the claims file of 
complaints or objective indication of Meniere's Disease or 
any related symptoms until decades after discharge from 
service.  Therefore, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for Meniere's Disease.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current Meniere's Disease 
and his active military service, the findings of the June 
2008 VA examiner provide strong evidence against the claim.  
Specifically, the June 2008 VA examiner provided an addendum 
in May 2009 to his June 2008 examination of the Veteran's 
ears.  In the addendum, he indicated that complaints made by 
the Veteran during service were not characteristic of 
Meniere's Disease; thus, these in-service complaints of 
symptomatology are unrelated to the subsequent diagnosis of 
Meniere's Disease.  See VA examination addendum dated in May 
2009.  Since there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides negative evidence against the 
claim.  
  
The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
Meniere's Disease over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Analysis - Higher Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving initial rating assignments, as the case 
here, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective 
date of the initial grant of service connection (here, June 
12, 2002, and October 23, 2003) until the present.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of the Veteran's award when his disability has been more 
severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26. 

A.  Tinnitus

The Veteran requested an increased evaluation in excess of 10 
percent for his tinnitus.  The RO denied the Veteran's 
request because, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, there is no provision for assignment of a higher rating 
than the 10 percent evaluation for tinnitus.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
Federal Circuit Court and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal 
Circuit Court concluded that the Court erred in not deferring 
to the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a Veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher evaluation for tinnitus, 
the Veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

B.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average) 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based only on the puretone 
threshold average.  

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Here, the Veteran seeks an initial compensable disability 
rating for bilateral hearing loss, which is currently 
evaluated as zero percent disabling under Diagnostic Code 
6100.  38 C.F.R. § 4.85.  This rating is effective from June 
12, 2002, the date the RO received the Veteran's original 
claim for service connection for bilateral hearing loss. 

In connection with his original claim for service connection 
for bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in January 2003.  At the time of the 
January 2003 examination, puretone thresholds, in decibels, 
were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
30
15
20
60
LEFT
30
25
20
40
80

The average puretone threshold was 31 in the right ear and 41 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  The results were interpreted as 
showing bilateral sensorineural hearing loss, with the left 
ear being worse than the right.  

In this case, applying the results from the January 2003 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of II for the 
left ear.  Applying these values to Table VII, the Board 
finds that the Veteran's hearing loss would be evaluated as 
noncompensable (zero percent disabling), which is his current 
rating.  

Another VA audiology examination in March 2004 revealed the 
following puretone thresholds, in decibels:





HERTZ 



500
1000
2000
3000
4000
RIGHT
25
30
15
15
60
LEFT
20
30
25
40
80

The average puretone threshold was 30 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  In this case, applying the results 
from the March 2004 VA examination to Table VI yields a Roman 
numeral value of I for the right ear and a Roman numeral 
value of I for the left ear.  Applying these values to Table 
VII, the Board finds that the Veteran's hearing loss would be 
evaluated as zero percent disabling, showing no worsening of 
his bilateral hearing loss.  38 C.F.R. § 4.7.  

An August 2004 VA treatment record indicated that a review of 
the studies of the Veteran's bilateral hearing loss indicates 
that the hearing loss was unchanged at the time.  See VA 
treatment record dated in August 2004.  

A recent VA audiology examination in April 2008 revealed the 
following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
35
25
35
75
LEFT
25
30
30
45
85

The average puretone threshold was 43 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 80 
percent in the left ear.  In this case, applying the results 
from the April 2008 VA examination to Table VI yields a Roman 
numeral value of II for the right ear and a Roman numeral 
value of IV for the left ear.  Applying these values to Table 
VII, the Board finds that the Veteran's hearing loss would be 
evaluated as zero percent disabling, showing no worsening of 
his bilateral hearing loss.  38 C.F.R. § 4.7.  

Treatment records subsequent to this VA examination show no 
complaints of, or treatment for, bilateral hearing loss.

Consequently, the preponderance of the evidence is against an 
initial compensable disability rating for the Veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  

C.  DDD of the Lumbar Spine

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for an initial rating in excess of 20 percent 
for his service-connected DDD of the lumbar spine.

Here, the Veteran seeks a disability rating in excess of 20 
percent for his service-connected DDD of the lumbar spine, 
currently rated under Diagnostic Code 5242 (degenerative 
arthritis of the spine).  38 C.F.R. § 4.71a.  This rating is 
effective from October 23, 2003.  The Board notes that the 
criteria for spine disorders were amended in September 2002 
and September 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003).  In this 
case, the Veteran's claim for an increased rating was 
received in October 2003, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria 
(i.e., the September 2003 amendments) is applicable. 

Pursuant to the rating criteria that pertain to disabilities 
of the spine, Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  The General Formula 
pertains to spine disabilities with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 20 percent disability rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees; or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability rating is warranted when 
there is forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  A 
40 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum 100 percent disability rating is warranted when there 
is unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243.

Upon review of the evidence, the Board finds that a higher 
rating of 30 percent for the Veteran's lumbar spine 
disability is not warranted.  38 C.F.R. 4.7.  Initially, a 
February 2004 VA examination found that the Veteran's range 
of motion of the lumbar spine was 30 degrees in flexion, 10 
degrees in extension, 10 degrees in lateral flexion in either 
direction, and 10 degrees in lateral rotation.  He required 
assistance getting on the examination table and had some pain 
doing so.  Repetitive motion did not produce further 
limitation of motion, although there was pain.  There was 
some tightness to the paralumbar muscles and some tenderness 
in the lower spinous process.  Further, although there was 
some pain with straight leg raising, there were no signs of 
sensory loss or muscle atrophy.  See VA examination report 
dated in February 2004.  

VA treatment records dated from January 2002 to April 2006 
revealed infrequent complaints of back pain and no treatment 
for the Veteran's back disorder.  See, e.g., VA treatment 
record dated in August 2003.  A November 2004 X-ray of the 
spine revealed mild degenerative changes.  See VA X-ray 
report dated in November 2004.  

During another VA examination in January 2007, the Veteran 
reported low back pain that radiated down the right leg to 
the ankle.  He reported receiving epidural steroid 
injections.  No bed rest prescribed by a physician, flare-
ups, associated symptoms were reported.  The Veteran reported 
increased symptoms with standing, walking, or bending, that 
lasted two to three hours.  He rated the pain as a 4-5 out of 
10.  He walked with a cane for stability.  He reported being 
able to walk for about 50 yards, unsteadiness, and a history 
of falls.  Upon examination, the Veteran was found to walk 
with an unsteady gait, with his back in flexion.  He refused 
to try to toe or heel walk, but was able to stand on his toes 
and on his heels.  His range of motion of the lumbar spine 
was to 30 degrees in flexion; to 10 degrees of extension; to 
5 degrees of lateral flexion in both directions; and to 5 
degrees of lateral rotation in both directions.  He 
complained of pain at the end of point of all motions.  He 
also complained of pain in the back when the entire upper 
torso was rotated at the hip joints.  However, there was no 
objective evidence of pain; repetitive motion did not change 
any of his range f motion measurements.  Deep tendon reflexes 
were 2+ bilaterally.  Sensation was intact.  Straight leg 
raising was at 30 degrees bilaterally, with low back pain; 
however, when the Veteran was in a sitting position and 
distracted, he was able to do straight leg raising to 80 
degrees without any back pain.  A VA X-ray of the spine taken 
in at the time showed a normal lumbar spine.  See VA 
examination report dated in January 2007.  

Recent VA treatment records up to August 2008 continue to 
show infrequent complaints of back pain and no treatment for 
any back disorder.  See VA treatment records dated from June 
2007 to August 2008.  

Thus, the Board finds no basis to award a disability rating 
greater than 20 percent for the Veteran's DDD of the lumbar 
spine.  38 C.F.R. § 4.7.  In this respect, the Veteran's 
spine does not exhibit forward flexion of the cervical spine 
15 degrees or less, favorable ankylosis of the entire 
cervical spine, or unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.  

The Board adds that it does not find that the Veteran's 
tinnitus, bilateral hearing loss, or DDD of the lumbar spine 
should be increased for any other separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 125-26.  Since the effective dates of his awards, the 
Veteran's tinnitus, bilateral hearing loss, and DDD of the 
lumbar spine have never been more severe than contemplated by 
its existing rating, so the Board cannot "stage" his 
ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's tinnitus, bilateral 
hearing loss, or DDD of the lumbar spine markedly interfere 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Analysis - Combined Rating in Excess of 60 Percent for 
Service-Connected Disabilities

Under current laws and regulations, the combined evaluation 
is arrived by the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  
Thus, a person having a 60 percent disability is considered 
40 percent efficient.  Proceeding from this 40 percent 
efficiency, the effect of a further 30 percent disability is 
to leave only 70 percent of the efficiency remaining after 
consideration of the first disability, or 28 percent 
efficiency altogether.  The individual is thus 72 percent 
disabled, as shown in Table I - Combined Ratings Table  
(Table I).  38 C.F.R. § 4.25.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I as 
hereinafter indicated.  The figures appearing in the space 
where the column and row intersect will represent the 
combined value of the disabilities.  This combined value will 
then be converted to the nearest number divisible by 10, and 
combined values ending in 5 will be adjusted upward.  If 
there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described.  The combined value, exactly as found in Table I, 
will be combined with the degree of the third disability (in 
order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only disabilities will be 
converted to the nearest degree divisible by 10, adjusting 
final 5s upward.  38 C.F.R. § 4.25(a).  

In this case, the Veteran has the following service-connected 
disabilities, in order of severity:  posttraumatic stress 
disorder, 30 percent; DDD of the lumbar spine, 20 percent; 
tinnitus, 10 percent; residuals of shrapnel to the back, 10 
percent; and bilateral hearing loss, zero percent.  

Taking the highest rating, 30 percent for PTSD, and combining 
it with the next most severe disability, 20 percent for DDD 
of the lumbar spine under Table I yields a "combined" 
rating of 44 percent.  Combining the 44 percent with the next 
highest rating, 10 percent for tinnitus, yields a 50 percent 
rating.  When the 50 percent rating is combined with the next 
rating, 10 percent for tinnitus, the final "combined" 
rating is 55 percent.  The 55 percent is then rounded up to 
the nearest degree divisible by 10, which is 60.  Id.  

Thus, in accordance with current regulations, the Veteran's 
current combined disability rating is 60 percent.


ORDER

Service connection for a right foot disorder, except as a 
symptom of rheumatoid arthritis, is denied.

Service connection for a right knee disorder, except as a 
symptom of rheumatoid arthritis, is denied.

Service connection for a heart disorder is denied.

Service connection for residuals of CVA is denied is denied.

Service connection for prostatitis is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for DDD of the spine is denied.

Service connection for Meniere's Disease is denied.

An initial disability rating in excess of 10 percent for 
tinnitus is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial disability rating in excess of 20 percent for DDD 
of the lumbar spine is denied.

Entitlement to a combined rating in excess of 60 percent 
disabling for service-connected disabilities is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


